Title: To John Adams from John Brown Cutting, [ante 25 August 1787]
From: Cutting, John Brown
To: Adams, John


          
            2 North Street Saturday Morning [ante 25 August 1787]
          
          Mr Cutting presents respectful compliments to the American Minister and returning his warmest acknowledgments for the entertainment and invaluable instruction comprised in those sheets of his second Volume entitled a defence of the Constitution of Government of the United States of America (with which Mr C. was lately favour’d and which having read rapidly once he is now again perusing with care and attention)—intreats permission to retain the same a little longer.
          The entire history of the Italian Republics is so fully and exactly calculated to sustain the whole doctrine for which Mr Adams contends, that if the former volume has not converted every unbeliever in the political utility of the triple ballance the facts and demonstrative deductions contained in the latter must make him a proselyte to a truth so irresistably inculcated and indisputably established.
          Yet while Mr C. rejoices as a young Citizen of the United States, and congratulates his Country, upon the blaze of light with which an illustrious Lawgiver illuminates the great principles of a right single, seperate and solitary government; he cannot but deeply regret the palpable dimness, nay thick darkness visible that still seems to involve the subject of that Complex Constitution so indispensably requisite to unite by league and cement by confæderation any given cluster of active commercial and warlike republics—which destitute of such a solid bond of stedfast amity must either soon split into ruinous state—dissensions or moulder into a mighty mass of unqualified Monarchy.
        